887 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lewis J. KOTHE, Plaintiff-Appellant,v.CITY OF ELYRIA;  Joseph E. Cirigliano;  Adrian F. Betleski;Gregory A. White;  Robert A. Nagy;  Lorain Board of CountyCommissioners;  George I. Koury;  Leonard P. Reichlin;Herbert J. Jacoby, Defendants-Appellees.
No. 89-3853.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1989.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and WILLIAM O. BERTELSMAN, District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court indicates that appellant filed a notice of appeal on September 14, 1989, from the order filed August 31, 1989, transferring the action from the United States District Court for the Northern District of Ohio, Western Division, to that of the Northern District, Eastern Division.  An order regarding transfer from one district court to another is not appealable absent a 28 U.S.C. Sec. 1292(b) certification.    Dalton v. United States, 733 F.2d 710, 714-15 (10th Cir.1984), cert. dismissed, 469 U.S. 1185 (1985);  Codex Corp. v. Milgo Elec. Corp., 553 F.2d 735, 737 (1st Cir.), cert. denied, 434 U.S. 860 (1977);  Auerbach v. United States, 347 F.2d 742, 742 (5th Cir.)  (per curiam), cert. denied, 382 U.S. 958 (1965);  Lemon v. Druffel, 253 F.2d 680, 683 (6th Cir.), cert. denied, 358 U.S. 821 (1958).


4
It is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation